In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-456 CV

____________________


IN RE JOHNNY LAVELL BOWIE




Original Proceeding



MEMORANDUM OPINION (1)
	Relator seeks a writ of mandamus to compel the Texas Department of Criminal
Justice to credit his sentence with 463 days of time credit.  The Texas Department of
Criminal Justice is not a person against whom we may issue a writ of mandamus other than
to protect our jurisdiction, and Relator has not shown that the writ is necessary to enforce
our jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon Supp. 2003).
	The petition for writ of mandamus, filed September 29, 2003, is DENIED.									PER CURIAM
Opinion Delivered October 2, 2003
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.